RENDERED: JANUARY 7, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                            NO. 2020-CA-0904-MR



CHARLES STANFILL, JR.                                             APPELLANT



               APPEAL FROM CALLOWAY CIRCUIT COURT
v.              HONORABLE JAMES T. JAMESON, JUDGE
                       ACTION NO. 10-CR-00212



COMMONWEALTH OF KENTUCKY                                            APPELLEE



                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; DIXON AND JONES, JUDGES.

CLAYTON, CHIEF JUDGE: Charles Stanfill, Jr. appeals the Calloway Circuit

Court’s order denying his motion for relief under Kentucky Rules of Civil

Procedure (CR) 60.02, 60.03, and the Eighth and Fourteenth Amendments to the

United States Constitution. We affirm.
             Stanfill is serving a twenty-year sentence for manufacturing

methamphetamine, second offense. On June 4, 2020, Stanfill filed a pro se motion

asking the Calloway Circuit Court to “relieve him of the remainder of his sentence

pursuant to CR 60.02(f), CR 60.03, and the Eighth and Fourteenth Amendments to

the United States Constitution” based on his being high-risk for severe

complications from the COVID-19 virus. The circuit court entered an order

denying Stanfill’s motion on June 9, 2020, determining that there were no facts in

evidence to show that Stanfill’s risks of contracting COVID-19 increased when

compared with the risks to which Stanfill would face if he were to be released from

custody. The circuit court further concluded that Stanfill had not shown facts to

justify relief under CR 60.02, CR 60.03, or Kentucky Rule of Criminal Procedure

(RCr) 11.42. Thereafter, Stanfill filed this timely pro se appeal.

             On appeal, Stanfill claims the circuit court should have granted an

evidentiary hearing before ruling on his motion. We review rulings on motions

made pursuant to CR 60.02 and 60.03 for an abuse of discretion. White v.

Commonwealth, 32 S.W.3d 83, 86 (Ky. App. 2000) (citation omitted); Rogers

Group, Inc. v. Masterson, 175 S.W.3d 630, 636 (Ky. App. 2005) (citations

omitted). “The test for abuse of discretion is whether the trial judge’s decision was

arbitrary, unreasonable, unfair, or unsupported by sound legal principles.” Foley v.

Commonwealth, 425 S.W.3d 880, 886 (Ky. 2014) (citation omitted). We review


                                         -2-
constitutional questions de novo. Phon v. Commonwealth, 545 S.W.3d 284, 290

(Ky. 2018) (citation omitted).

             We see nothing in the facts of this case to conclude the circuit court

abused its discretion when it denied Stanfill’s motion. CR 60.02(f) permits a court

to vacate a final judgment if there is a “reason of an extraordinary nature justifying

relief.” Its purpose is to remedy “some significant defect in the trial proceedings or

evidence at trial” which resulted in “a substantial miscarriage of justice[.]” Wine v.

Commonwealth, 699 S.W.2d 752, 754 (Ky. App. 1985) (quoting Wilson v.

Commonwealth, 403 S.W.2d 710, 712 (Ky. 1966)).

             Here, the facts concerning COVID-19 that Stanfill alleges occurred

after entry of the judgment have nothing to do with remedying a “significant defect

in the trial proceedings or evidence at trial[.]” Id. Moreover, a separate panel of

this Court has held that a prisoner’s medical fears are not subject to the remedy

provided by CR 60.02 because they are unrelated to any ostensible trial error.

Ramsey v. Commonwealth, 453 S.W.3d 738, 739 (Ky. App. 2014). Specifically,

this Court stated that “[b]y extension of the Court’s holding in Wine, we thus hold

that physical ailments of a defendant are not tantamount to trial defects and

therefore do not amount to claims of an extraordinary nature justifying (CR 60.02)

relief.” Id. (internal quotation marks and citations omitted).




                                         -3-
             Similarly, Stanfill’s claims fail under CR 60.03, which permits a court

“to entertain an independent action to relieve a person from a judgment, order or

proceeding on appropriate equitable grounds.” However, CR 60.03 also states that

“[r]elief shall not be granted in an independent action if the ground of relief sought

has been denied in a proceeding by motion under Rule 60.02[.]” (Emphasis

added.) As discussed previously, because Stanfill’s claim is not subject to CR

60.02, relief is unavailable under CR 60.03. See Foley, 425 S.W.3d at 888.

             Finally, Stanfill submits that his imprisonment encroaches upon the

Eighth Amendment’s protection against cruel and unusual punishment. However,

this issue was not properly before the circuit court. Complaints regarding

conditions of confinement are civil matters and, under Kentucky Revised Statute

(KRS) 454.415(1)(d), may not be brought by an inmate until such inmate has

exhausted the “administrative remedies as set forth in the policies and procedures

of the Department of Corrections, county jail, or other local or regional

correctional facility[.]” Stanfill has not produced evidence verifying that he has

exhausted such administrative procedures. See KRS 454.415(3).

             For the foregoing reasons, we affirm the Calloway Circuit Court.



             ALL CONCUR.




                                         -4-
BRIEFS FOR APPELLANT:            BRIEF FOR APPELLEE:

Charles Stanfill, Jr., pro se    Daniel Cameron
Burgin, Kentucky                 Attorney General of Kentucky

                                 E. Bedelle Lucas
                                 Assistant Attorney General
                                 Frankfort, Kentucky




                                -5-